Citation Nr: 0334109	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1972 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In the decision, the RO concluded that the 
veteran was not competent for the purpose of payment of VA 
benefits.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his or her own affairs and is not competent to manage 
his own funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) issued in January 2002, the 
supplemental statements of the case (SSOCs) issued in May 
2002, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
VCAA implementing regulations were set forth in the VA letter 
of April 2003.  The basic elements relevant to competency 
determinations have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained. The 
veteran was afforded VA examinations.  The record includes 
his post service treatment records.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  In a June 2001 statement, the veteran indicated 
that he would be submitting additional evidence, and 
additional medical evidence was received in March and May 
2002.  In an April 2003 statement the veteran's 
representative indicated that the case was being submitted to 
the Board for a decision consistent with the veteran's 
contentions and the evidence of record.  It therefore does 
not appear that the veteran has any additional evidence to 
submit in connection with his appeal.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is capable of properly managing his own funds.  He 
points out that several medical opinions attest to his 
competency.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

The veteran is service-connected for post-traumatic stress 
disorder/major depressive disorder with past psychotic 
features in partial remission/dementia and a 100 percent 
disability rating has been assigned effective from June 1994  
He is also service-connected for a cerebral concussion, with 
a 10 percent rating in effect since December 1975.

The veteran attests to his current competency.  The record 
shows a history of findings of incompetency from September 
1999 and competency from October 2000.  A finding of 
incompetency was proposed in a March 2001 determination, and 
the May 2001 rating decision currently on appeal found the 
veteran incompetent from May 2001.  

Although the veteran attests to his own competency, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As such, the Board will fully review and weigh 
the medical evidence on appeal in order to determine the 
issue of competency.  

The medical evidence with respect to the issue of competency 
includes several medical reports and treatment records which 
are to the effect that the veteran is not competent to handle 
direct payment of funds.  A VA hospital summary dated in 
February 1999, as well as a social work evaluation dated in 
August 1999, show that the veteran was described as being 
unable to handle funds.  A statement from a VA staff 
psychiatrist in August 1999 showed that the veteran was 
observed to engage in frivolous spending, purchasing watches 
and cameras for people and leaving himself without money to 
purchase food and necessities.  He reportedly spent all of 
his VA money in the first week of the month he got his check.  
In a report of contact with a VA social worker dated in 
February 1999, he was noted to have major depressive disorder 
and to have engaged in compulsive spending of his VA lump sum 
payment of approximately $70,000 in about 4 or 5 months.  

More recent records show findings of both competency and 
incompetency.  A statement from Jacques G. Baillargeon, M.D., 
dated in September 2000 shows that the doctor examined the 
veteran and found him competent to handle funds.  However 
this document identifies current disorders but does not 
contain a discussion of the veteran's current mental state.  

The record also includes a February 2001 letter signed by two 
VA medical personnel, Iva Timmerman, M.D., staff 
psychiatrist, and Norma J. Anderson, D.O.  These individuals 
note that the veteran has been treated at the Audie Murphy VA 
Medical Center since 1983 and at no time had his current 
treating physicians been asked about his capability to handle 
his own funds.  These individuals noted that he has had a VA 
assigned payee since 1999 since he showed poor judgment in 
numerous areas, including financial.  It was noted that he 
lived in a personal care residence for his own safety.  The 
VA physicians also reported that the veteran was very 
paranoid and delusional.  He reportedly believed a magnetic 
field was pushing him and was fearful of leaving his room.  
He also reportedly paid an unknown sum to someone to drive 
him to his ex-wife's house in another part of Texas after he 
reportedly received a message from God.  He reportedly 
required assistance taking his medications regularly.  It was 
reported that the veteran had been hospitalized 28 times at 
the Audie Murphy facility, with two extended hospitalizations 
and five hospitalization in 2000.  The psychiatrist reported 
that he had seen the veteran weekly in 2000.  It was reported 
that the veteran's insight and judgment were exceptionally 
poor and that he had difficulty making even simple decisions.  

Similarly, a VA field examination dated in July 2001 conclude 
that the veteran was not competent to handle funds.  The 
examiner described the veteran as initially angry, and also 
disoriented and confused and nonsensical, but able to speak 
normally at times.  The caregiver and social worker at the 
home where the veteran lived noted the veteran's misuse of 
funds when they were available.  He was neatly groomed.  He 
was very moderately aware of person, place and time.  

In a letter dated in February 2002, Enrique S. Garza, M.D., 
Psychotherapist, reported that he had treated the veteran 
since January 1999.  The doctor reported that the veteran was 
100% compliant with current treatment and that as such he was 
recommending that the veteran be awarded full responsibility 
to handle his own financial affairs.  

In May 2002, Dr. Garza sent another letter which indicated 
that he had known the veteran since 1991 and knew of his 
diagnoses.  He reported that the veteran's PTSD was under 
control with medication and that he was able to handle his 
own financial affairs.  

In order to resolve the conflicting opinions, the RO ordered 
a VA examination.  The report of a mental disorders 
examination conducted by the VA in August 2002 shows that the 
veteran was examined and his claims file was reviewed for a 
determination as to his competency.  The examiner reviewed 
the entire file and noted that the veteran was chronically 
mentally ill and that he lived at a VA facility for the 
mentally ill.  The diagnosis was schizoaffective disorder, 
dementia, history of PTSD.  The Global assessment of 
functioning was 40.  The veteran was deemed unemployable and 
not competent to handle his own funds.  

The Board finds that the clear preponderance of the evidence 
is against a finding that the veteran is competent to manage 
his own funds without limitation.  The Board notes that the 
evidence contains significant examples of ongoing financially 
irresponsible acts by the veteran.  The Board also notes that 
the opinions which are to the effect that the veteran is 
competent are less relevant to the determination as to the 
veteran's current mental status, as they are less detailed 
and fail to address specific, repeated spending problems.  In 
fact, it appears that the short statements suggesting that 
the veteran is competent were made without any consideration 
of the veteran's psychiatric history.  The few medical 
statements in the veteran's favor are simply not supported by 
the actual medical evidence of record showing severe problems 
with judgment over the years.  

The VA records, on the other hand, are replete with reference 
to such ongoing inability to handle his financial affairs and 
his inability to follow a treatment regimen without 
supervision.  The conclusion that the veteran is incompetent 
is consistent with the recent findings on field examination 
that he is only moderately oriented and on VA examination 
that he was not oriented to the day of the week.  The Board 
concludes that the field investigation and the VA medical 
opinions together are adequate to resolve the claim in favor 
of incompetency.  The opinions rendered by those fully 
familiar with the veteran's history and current financial 
habits demonstrate that the veteran is incompetent to manage 
his own funds without limitation.  There is no reasonable 
doubt as to competency.  The totality of the evidence compels 
a finding of incompetency.  Accordingly, the Board concludes 
that the veteran is incompetent for the purpose of receiving 
direct payment of his VA benefits.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



